       Case 6:20-cv-00850-AA     Document 97   Filed 08/11/21   Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JAMES LAKE; FETCH                                    Civ. No. 6:20-cv-00850-AA
INDUSTRIES, LLC,

                  Plaintiffs,                        OPINION & ORDER
            v.

PRESTON A. SCHEIDT;
GREEN GOAT LABS, LLC;
FURLONG FAMILY, LLC;
KEYSTONE REAL ESTATE
HOME, INC.; MARCH
SCIENTIFIC, INC.; ADAM
REID; JOHN DOES 1-5;
XYZ CORPORATIONS 1-5,

                  Defendants.
_______________________________________

AIKEN, District Judge.

      This case comes before the Court on a Motion to Dismiss filed by Plaintiffs

James Lake and Fetch Industries, LLC. ECF No. 61. Plaintiffs seek to dismiss the

counterclaim for fraud upon the court alleged by Defendants Preston Scheidt and

Green Goat Labs LLC in their Answer. ECF No. 55. Because “fraud upon the court”

is a basis for recission or relief from a final judgment or order, rather than an

independent cause of action for damages, the Motion is GRANTED.



Page 1 –OPINION & ORDER
          Case 6:20-cv-00850-AA    Document 97      Filed 08/11/21   Page 2 of 5




                                   BACKGROUND

       This case arises out of a failed business relationship between Plaintiff James

Lake and Defendant Preston Scheidt. Plaintiffs filed the original Complaint, ECF

No. 1, on May 28, 2020, along with a motion for a temporary restraining order

(“TRO”). ECF No. 2.

       The Court granted the TRO on June 2, 2020. ECF No. 12. The Court held an

initial preliminary injunction hearing on June 11, 2020, which was continued to allow

other named parties to file appearances. By agreement of the appearing parties, the

Court continued the TRO on July 9, 2020 to maintain the status quo while the parties

pursued settlement. ECF No. 33. On February 5, 2021, the Court dissolved the

interim injunction and denied Plaintiffs’ motion for a preliminary injunction. ECF

No. 85.

       Plaintiffs filed the operative Amended Complaint on August 3, 2020. ECF No.

39.   In relevant part, Plaintiffs bring claims for conversion, trespass to chattel,

tortious interference with contract, intentional interference with prospective

economic advantage, tortious interference with contract, fraud in the inducement,

intentional misrepresentation, negligent misrepresentation, breach of contract,

breach of the duty of good faith and fair dealing, unjust enrichment, trespass to land,

injurious falsehood, libel per se, slander per se, and intentional infliction of emotional

distress against Scheidt and Green Goat Labs. Am. Comp. ¶ 93.




Page 2 –OPINION & ORDER
        Case 6:20-cv-00850-AA       Document 97     Filed 08/11/21    Page 3 of 5




      On September 23, 2020, Scheidt and Green Goat Lab filed their Answer. ECF

No. 55. In their Answer, Scheidt and Green Goat Lab asserted a counterclaim against

Plaintiffs for fraud upon the court.

                                 LEGAL STANDARD

      To survive a motion to dismiss under the federal pleading standards, the

complaint must include a short and plain statement of the claim and “contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).         “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. The plausibility standard . .

. asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

The court is not required to accept legal conclusions, unsupported by alleged facts, as

true. Id.

                                       DISCUSSION

      In their counterclaim, Scheidt and Green Goat Labs allege that Plaintiffs have

committed “Fraud Upon the Court by submitting false allegations in the Amended

Complaint, along with a false declaration, submitted under penalty of perjury.” Ans.

¶ 29. The counterclaim is subdivided into “counts” alleging conversion, trespass to

land and chattel, tortious interference with contract, intentional interference with

prospective economic advantage, and punitive damages.             In their Response to

Plaintiffs’ Motion, Scheidt and Green Goat Labs clarify that the counts “detail the




Page 3 –OPINION & ORDER
           Case 6:20-cv-00850-AA   Document 97     Filed 08/11/21   Page 4 of 5




effects of the fraud,” and are not intended as individually-pleaded counterclaims. See,

e.g., Ans. ¶ 47 (alleging that Plaintiffs interfered with Scheidt and Green Goat Labs’

prospective economic advantage through fraud on the court); ¶ 44 (alleging that

Plaintiffs have tortiously interfered with contracts through their misrepresentations

to the Court). Plaintiffs move to dismiss Scheidt and Green Goat Labs’ counterclaim

for failure to state a claim.

          A “‘fraud on the court’ occurs where it can be demonstrated, clearly and

convincingly, that a party has sentiently set in motion some unconscionable scheme

calculated to interfere with the judicial system’s ability impartially to adjudicate a

matter by improperly influencing the trier or unfairly hampering the the presentation

of the opposing party’s claim or defense.” Aoude v. Mobil Oil Corp., 892 F.2d 1115,

1118 (1st Cir. 1989) (citing Alexander v. Robertson, 882 F.2d 421, 424 (9th Cir. 1989)).

However, there is no private right of action for damages resulting from fraud on the

court. Montez v. Chase Home Fin. LLC, Case No. 3:18-cv-02899-BEN-LL, 2019 WL

1950388, at *3 (S.D. Cal. May 1, 2019). “Instead, it is a theory pursuant to which a

party may seek relief from a judgment or court order induced based on the opposing

party’s fraud.” Id.; see also United States v. Estate of Stonehill, 660 F.3d 415, 443-44

(9th Cir. 2011) (“We exercise the power to vacate judgments for fraud on the court

with restraint and discretion, and only when the fraud is established by clear and

convincing evidence.” (internal quotation marks and citations omitted)); Fed. R. Civ.

P. 60(b)(3) (authorizing relief from a final judgment or order in cases of fraud on the

court).




Page 4 –OPINION & ORDER
          Case 6:20-cv-00850-AA   Document 97     Filed 08/11/21   Page 5 of 5




      To the extent that Scheidt and Green Goat Labs seek an award of damages for

fraud on the court, they fail to state a claim because no such private right of action

exists and Plaintiffs’ Motion to Dismiss the Counterclaim is GRANTED. Scheidt and

Green Goat Labs shall be given leave to file an amended answer should they wish to

restate their counterclaim on some other basis.

                                  CONCLUSION

      Plaintiffs’ Motion to Dismiss, ECF No. 61 is GRANTED. The counterclaim

asserted by Defendants Preston Scheidt and Green Goat Labs LLC in their Answer,

ECF No. 55, is DISMISSED. Defendants Preston Scheidt and Green Goat Labs LLC

shall have fourteen (14) days from the date of this Order in which to file an amended

answer.

      It is so ORDERED and DATED this           11th     day of August 2021.


                                        /s/Ann Aiken
                                       ANN AIKEN
                                       United States District Judge




Page 5 –OPINION & ORDER
